DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 06/25/2020.  Claims 1-15 are pending.  Claim 1 has been written in independent form.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Pages 9-11: Reference character 62 has been designated as three different parts: internal longitudinal end, end, and lower longitudinal end.
Appropriate correction is required.

Claim Objections
Claims 1, 3-5, 7-13, and 15 are objected to because of the following informalities:
Claim 1 introduces the limitation “an internal module” and also recites the limitation “the module” in line 2.  If “the module” is the same internal module introduced at the beginning of line 2, “the module” limitation should be written as “the internal module” to be consistent with “an internal module” introduced at the beginning of the claim 1.
Claim 1 introduces the limitation “an internal space” and also recites “this internal space” in line 3.  The limitation “this internal space” is improper claim language.  If “this internal space” is the same internal space introduced at the beginning of line 3, “this internal space” limitation should be written as “the internal space” which is proper claim language.
Claim 3 recites the limitations “the introduction chamber” in line 3 and “this chamber” in line 4.  If these are referring to the same chamber introduced in claim 1 as “a chamber for introducing,” the chamber limitation in claim 3 should be written as either “the chamber” or “the chamber for introducing” to be consistent with the chamber limitation as introduced in claim 1.
Claim 4 recites the limitation “the introduction chamber” in line 2, and it is similarly objected to for the same limitation in claim 3 hereinabove.
Claim 4 introduces the limitation “a hollow post” in lines 1-2, and also recites “the post” in lines 2, 4, and 6.  If “the post” is the same hollow post introduced in lines 1-2, each of “the post” limitations should be written as “the hollow post” to be consistent with “a hollow post” introduced in lines 1-2.
Claim 5 recites the limitation “the post” in lines 1-2, and it is similarly objected to for the same limitation in claim 4 hereinabove.
Claim 5 introduces the limitation “two immediately consecutive stiffeners” in lines 1-2, and also recites “the two stiffeners” in lines 2-3.  If “the two stiffeners” are the same as those introduced in lines 1-2, the limitation should be written as “the two immediately consecutive stiffeners” to be consistent with “two immediately consecutive stiffeners” introduced in lines 1-2.
Claim 7 recites the limitation “the two stiffeners” in line 2, and it is similarly objected to for the same limitation in claim 5 hereinabove.
Claim 7 recites the limitation “the post” in line 3, and it is similarly objected to for the same limitation in claim 4 hereinabove.
Claim 8 recites the limitation “the post” in line 3, and it is similarly objected to for the same limitation in claim 4 hereinabove.
Claim 9 recites the limitation “the attachment device” in line 1.  If this attachment device is referring to the same attachment device introduced in claim 1 as “at least one attachment device,” the attachment device limitation in claim 9 should be written as “the at least one attachment device” to be consistent with the attachment device limitation as introduced in claim 1.
Claim 10 recites the limitation “the closure member” in line 1.  If this closure member is referring to the same closure member introduced in claim 2 as “a removable closure member,” the closure member limitation in claim 10 should be written as “the removable closure member” to be consistent with the closure member limitation as introduced in claim 2.
Claim 11 recites the limitation “the attachment device” in line 1, and is similarly objected to for the same limitation in claim 9 hereinabove.
Claim 11 introduces the limitation “a complementary attachment member” in line 2, and also recites “the attachment member” in line 3.  If “the attachment member” is the same as the one introduced in line 2, the limitation should be written as “the complementary attachment member” to be consistent with “a complementary attachment member” introduced in line 2.
Claim 12 recites the limitation “the attachment member” in line 1, and is similarly objected to for the same limitation in claim 11 hereinabove.
Claim 13 recites the limitation “the attachment device” in line 1, and is similarly objected to for the same limitation in claim 9 hereinabove.
Claim 13 recites the limitation “the attachment member” in lines 2-3, and is similarly objected to for the same limitation in claim 11 hereinabove.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 9 recites the limitations "the region" and "the closure member" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 in its entirety is vague and indefinite.  It is not clear if the entire aircraft part of claim 1 is being assembled or just the internal module of the aircraft part of claim 1.  As currently written, the only “assembling” being done to the internal module is “transferring the module in the internal space.”  It is not clear how the “introducing” and “mounting” portions of the method have anything to do with transferring the module into the internal space.  The “introducing” and “mounting” portions of the method are directed toward the attachment member, the introduction chamber, and the attachment shank, and none of these parts have anything to do with the internal module nor is the internal module made up of these parts.  It is also not clear if “an internal module” and “the module” are the same parts.  More importantly, because the preamble is “for assembling an internal module,” and claim 1, from which it depends, is an aircraft part, it is also not clear why claim 15 is a method for assembling an internal module, rather than a method for assembling an aircraft part.  Moreover, if “an internal module” in the preamble is the same internal module in claim 1, why isn’t is being referred to as “the internal module” instead, especially since the attachment member, the introduction chamber, and the attachment shank are presented as if they have already been introduced in a preceding claim, i.e., claim 1.


The following is a quotation of 35 USC § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 USC § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 USC § 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 USC § 112(d) or pre-AIA  35 USC § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “A method for assembling an internal module of an aircraft part” in line 1.  The preamble of the claim does not include the entire aircraft part as set forth in claim 1 from which it depends.  Rather, the preamble is only directed toward a method for assembling an internal module.  Additionally, neither does the body of claim 15 include the entire aircraft part as set forth in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10, and 14-15 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Etling et al., U.S. Patent Application Publication 2019/0162225 A1 (hereinafter called Etling).
Regarding claim 1, Etling teaches an aircraft part, comprising:
an internal module (See e.g., FIG. 4 element 176) and a skin (See e.g. FIG. 4 element 158) provided with at least one stiffener (See e.g. FIG. 4 element 150), the module being arranged in an internal space (See e.g., FIG. 4, where the interior area into which the bottoms of elements 168, 180, and 176 protrude teach an internal space) of the aircraft part and installed in this internal space with the aid of at least one attachment device, wherein the attachment device comprises:
- at least one attachment member (See e.g. FIG. 4 element 400) comprising an attachment shank (See e.g. FIGS. 4 & 18-19 element 402; ¶ [0075]) and a bearing head (See e.g. FIGS. 4 & 18-19 element 406; ¶ [0075]); and,
- a chamber (See e.g. FIG. 4 element 174) for introducing the attachment member from the outside of said internal space (See e.g., FIG. 4, where the space above elements 158, 160, 156), the chamber comprising a first orifice (See e.g., annotated FIG. 4 hereinbelow) through which the attachment shank passes in the installed configuration of the internal module, and a second orifice (See e.g., annotated FIG. 4 hereinbelow) which serves for the introduction of the attachment member into the chamber from the outside of the internal space.

    PNG
    media_image1.png
    514
    699
    media_image1.png
    Greyscale


Regarding claim 2, Etling teaches further comprising a removable closure member closing off the second orifice (See e.g., FIG. 4 element 206; ¶ [0048]).
Regarding claim 9, Etling teaches wherein the attachment device comprises a pressure sealing system arranged in the region of the closure member (See e.g., FIG. 3 element 200; ¶ [0083]).
Regarding claim 10, Etling teaches wherein the closure member is mounted by screwing, clip-fastening, or by a quarter-turn connection (See e.g., FIG. 4 element 300).
Regarding claim 14, Etling teaches an aircraft comprising the aircraft part according to claim 1 (See e.g., FIG. 1).
Regarding claim 15, as best understood, Etling teaches a method for assembling an internal module of an aircraft part according to claim 1, comprising:
- transferring the module (See e.g., FIG. 4 element 176) into the internal space (See e.g., FIGS. 2-4; ¶s [0010]-[0011], [0053], where, in FIG. 4, the interior area into which the bottoms of elements 168, 180, and 176 protrude teach an internal space, and where, because the module, i.e., 176 is fixedly coupled to the doubler 168, which is coupled to the skin panel, which is part of the access panel, access panel installation teaches transferring the module into the internal space);
- introducing the attachment member (See e.g. FIG. 4 element 400) into the introduction chamber (See e.g. FIG. 4 element 174) through the second orifice (See e.g., annotated FIG. 4 hereinabove) from the outside (See e.g., FIG. 4, where the space above elements 158, 160, 156); and,
- mounting the attachment member (See e.g. FIG. 4 element 400) by introducing the attachment shank (See e.g. FIGS. 4 & 18-19 element 402; ¶ [0075]) through the first orifice (See e.g., annotated FIG. 4 hereinabove).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 USC § 103 as being unpatentable over Etling and further in view of McClafin, U.S. Patent 5014934 A (hereinafter called McClafin).
Regarding claim 3, Etling teaches wherein the skin is a … wing skin (See e.g., FIG. 4 element 158; ¶ [0047]), wherein the at least one stiffener is arranged on an internal surface of the skin (See e.g., FIG. 4 element 150), in that the second orifice of the introduction chamber serves for the introduction of the attachment member into this chamber from the outside of the fuselage (See e.g., FIG. 4, where the attachment member and the second orifice are taught as recited in the rejection of claim 1 hereinabove).
But, Etling does not teach the skin is a fuselage skin.
However, McClafin teaches the skin is a fuselage skin (See e.g., FIG. 1 element 2; column 3 lines 27-29).
Thus, it would have been obvious to the skilled artisan, having the art of Etling and McClafin before him, before the effective filing date of the claimed invention, to modify the aircraft part of Etling to include the skin is a fuselage skin, as taught in the analogous art of McClafin.  One would have been motivated to make such a combination to achieve the predictable result of attaching a fastener component to the aircraft skin, to install, remove, and reinstall, any number of times from the outside of the aircraft skin, a seal of relatively simple and economical structure, and readily incorporated into a new design of an aircraft or retrofitted into existing aircraft, and can readily be adapted to the needs of different situations, and to minimize, if not eliminate, any effect on the aerodynamic characteristics of the outer skin surface as suggested in McClafin (See e.g., column 2 line 59-column 3 line 3; column 2 lines 17-20).

Allowable Subject Matter
Claims 4-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
14 December 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644